IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-20637
                            Summary Calendar



ROBERT LEE HARTFIELD,

                                                      Petitioner-Appellant,

                                  versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                                      Respondent-Appellee.



          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-1842

                             April 18, 2001

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Robert    Lee   Hartfield,   Texas    prisoner    #   598534,   seeks   a

certificate of appealability (COA) to appeal the district court’s
dismissal of his 28 U.S.C. § 2254 application for writ of habeas

corpus as successive.      In the alternative, Hartfield moves for

authorization to file a successive 28 U.S.C. § 2254 application,

asserting that his claim of prosecutorial vindictiveness is based

on newly discovered evidence.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Hartfield fails to brief the issue whether the district court

erred in dismissing his petition as successive and, therefore, has

waived the only cognizable issue in his appeal.                   See Hughes v.

Johnson, 191 F.3d 607, 613 (5th Cir. 1999) (claims not argued in

the COA application are waived), cert. denied, 120 S. Ct. 1003

(2000); see also Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993) (issues must be properly briefed to be preserved for appeal).

Because Hartfield has failed to show that jurists of reason would

find it debatable whether the district court erred in dismissing

his petition as successive, his request for a COA is DENIED.                     See

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

     To obtain authorization to file a successive habeas corpus

application, Hartfield must make a prima facie showing that his

claims   are   based   on   a   new    rule      of   constitutional     law,    made

retroactive on collateral review by the Supreme Court, that was

previously unavailable, or are based on newly discovered evidence

that could not have been discovered earlier with the exercise of

due diligence and would be sufficient to establish by clear and

convincing     evidence     that,     but       for   constitutional    error,    no

reasonable fact finder would have found him guilty.                      28 U.S.C.

§ 2244(b)(2), (3).        Hartfield has not made such a showing.                 His

alternative motion for authorization to file a successive 28 U.S.C.

§ 2254 application therefore is

                                                                       D E N I E D.




                                            2